Case 0:20-cv-60382-JMS Document 27 Entered on FLSD Docket 07/20/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-CV-60382-STRAUSS

  MAXIMUM MARKETING, INC.,

         Plaintiff,
  v.

  LOLA GRANOLA BAR CORP.,

        Defendant.
  ______________________________/

                          ORDER GRANTING MOTION TO DISMISS

         THIS MATTER came before the Court upon Defendant’s Motion to Dismiss Complaint

  (“Motion”) [DE 21]. The Court has reviewed the Motion, Plaintiff’s Response thereto [DE 23],

  Defendant’s Reply [DE 24], Plaintiff’s Sur-Reply [DE 26], the Complaint and exhibits thereto,

  and the record in this case. For the reasons discussed herein, the Motion will be GRANTED.

         Plaintiff filed its two-count Complaint on February 21, 2020, asserting state law claims

  against Defendant, and invoking the Court’s diversity jurisdiction under 28 U.S.C. § 1332. In

  Count I, Plaintiff asserts a claim against Defendant for breach of a Settlement Agreement and

  General Release (“Agreement”) [DE 1-1]. Therein, Plaintiff claims Defendant owes Plaintiff

  damages of $130,000 resulting from Defendant’s alleged breach of the Agreement. In Count II,

  Plaintiff asserts a claim under § 832.05, Fla. Stat., alleging that Defendant provided an allegedly

  worthless $13,000 check to Plaintiff. Plaintiff alleges the $13,000 check that is the subject of

  Count II represented a payment that was required under the terms of the Agreement. Under Count

  II, Plaintiff seeks damages in the amount of $39,565, alleging it is entitled to treble damages.

         Pursuant to the Motion, Defendant seeks dismissal under Fed. R. Civ. P. 12(b)(3), arguing

  that venue is improper in light of the forum-selection clause contained in the parties’ Agreement
Case 0:20-cv-60382-JMS Document 27 Entered on FLSD Docket 07/20/2020 Page 2 of 5



  [DE 1-1]. The subject clause provides that “[v]enue for any dispute arising under this Agreement

  shall be in the Seventeenth Judicial Circuit in and for Broward County, Florida” [DE 1-1 at ¶ 7].

            Recognizing that no relief is available under Rule 12(b)(3) when venue is proper under 28

  U.S.C. § 1391,1 even if a valid forum-selection clause dictates that venue be somewhere other than

  where the case was filed, Defendant pivots in its Reply [DE 24]. Specifically, Defendant asks the

  Court to treat its request for dismissal as one based upon the doctrine of forum non conveniens.

  The Supreme Court has made clear that forum non conveniens is the vehicle that must be used

  when venue is proper under § 1391 but a party seeks dismissal in accordance with a forum-

  selection clause that requires a state court venue. 2 See Atl. Marine Const. Co. v. U.S. Dist. Court

  for W. Dist. of Texas, 571 U.S. 49, 60 (2013) (“[T]he appropriate way to enforce a forum-selection

  clause pointing to a state or foreign forum is through the doctrine of forum non conveniens.”).3

  Because Defendant did not raise new substantive arguments in its Reply, and merely raised a

  different legal vehicle for dismissal (albeit one not raised in the Motion), rather than rejecting the

  argument as untimely, the Court provided Plaintiff with the opportunity to file a sur-reply [see DE

  25], which Plaintiff did [DE 26].

            When a party brings a forum-non-conveniens motion where no forum-selection clause is at

  issue, courts evaluate both private-interest factors (related to the convenience of the parties) and



  1   It is undisputed that venue is proper under § 1391.

  2 Although paragraph 5 of Defendant’s Reply seems to indicate that Defendant seeks dismissal
  under 28 U.S.C. § 1404(a) or 28 U.S.C. § 1406(a), it is clear from the Reply that Defendant seeks
  dismissal under the doctrine of forum non conveniens. To the extent that was not clear to Plaintiff
  from the Reply, the Court, in permitting Plaintiff to file a sur-reply, made clear to Plaintiff that the
  Court would “consider whether this case should be dismissed under the doctrine of forum non
  conveniens in light of the forum selection clause contained in the parties’ agreement.” [DE 25].

  3 See also id. at 66 n.8 (“[A] successful motion under forum non conveniens requires dismissal of
  the case.” (citation omitted)).
                                                     2
Case 0:20-cv-60382-JMS Document 27 Entered on FLSD Docket 07/20/2020 Page 3 of 5



  public-interest factors. 4 Atl. Marine, 571 U.S. at 62-63 & n.6. “The calculus changes, however,

  when the parties’ contract contains a valid forum-selection clause, which ‘represents the parties’

  agreement as to the most proper forum.’” Id. at 63 (quoting Stewart Org., Inc. v. Ricoh Corp., 487

  U.S. 22, 31 (1988)). That is because enforcing “valid forum-selection clauses, bargained for by

  the parties, protects their legitimate expectations and furthers vital interests of the justice system.”

  Id. (citation omitted). Therefore, courts give valid forum-selection clauses “controlling weight in

  all but the most exceptional cases.” Id. (citation omitted).

          If a forum-selection clause is at issue, in the context of a defendant’s forum-non-conveniens

  motion, the plaintiff’s choice of forum is entitled to no weight. Instead, the plaintiff has the burden

  of showing why the case should not be transferred to the agreed-upon forum (or dismissed if the

  agreed-upon forum is a state or foreign forum). See id. at 63-64, 66 n.8. Additionally, the parties’

  convenience and private interests are not considered because they automatically weigh in favor of

  the agreed-upon forum. Id. at 64. Consequently, courts only consider whether the relevant public-

  interest factors support denial of the forum-non-conveniens motion, notwithstanding the applicable

  forum-selection clause. Id. “Because those factors will rarely defeat a transfer motion [or

  dismissal motion, if applicable], the practical result is that forum-selection clauses should control

  except in unusual cases.” Id. That is because, with rare exceptions, “‘the interest of justice’ is

  served by holding parties to their bargain.” Id. at 66.

         Here, the forum-selection clause in the Agreement clearly mandates that venue must be in

  the Seventeenth Judicial Circuit in and for Broward County, Florida. In its Response [DE 23],




  4  “Public-interest factors may include ‘the administrative difficulties flowing from court
  congestion; the local interest in having localized controversies decided at home; [and] the interest
  in having the trial of a diversity case in a forum that is at home with the law.’” Atl. Marine, 571
  U.S. at 63 n.6.
                                                     3
Case 0:20-cv-60382-JMS Document 27 Entered on FLSD Docket 07/20/2020 Page 4 of 5



  Plaintiff contends that the forum-selection clause in the Agreement does not limit venue to the

  Seventeenth Judicial Circuit and does not preclude venue in this Court. In essence, Plaintiff’s

  argument is that the subject clause is permissive, not mandatory. Plaintiff’s argument is meritless.

         “A permissive clause authorizes jurisdiction in a designated forum but does not prohibit

  litigation elsewhere, whereas [a] mandatory clause . . . dictates an exclusive forum for litigation

  under the contract.” Slater v. Energy Servs. Grp. Int’l, Inc., 634 F.3d 1326, 1330 (11th Cir. 2011)

  (internal quotation marks and citation omitted). In Slater, the forum-selection clause at issue stated

  that “all claims or causes of action relating to or arising from this Agreement shall be brought in a

  court in the City of Richmond, Virginia.” Id. The Eleventh Circuit found the foregoing clause to

  be mandatory, noting that “the use of the term ‘shall’ is one of requirement.”           Id. (citation

  omitted). 5 The clause here, like the clause in Slater, uses the mandatory term “shall” rather than

  the permissive term “may.” Therefore, the plain language of the forum-selection clause at issue

  in this case shows that the clause is mandatory. Consequently, by filing its lawsuit in this Court,

  Plaintiff violated the forum-selection clause in the Agreement. 6



  5While Slater addressed dismissal under Rule 12(b)(3), which is no longer the correct vehicle to
  address a request for dismissal based on a forum-selection clause – in light of the Supreme Court’s
  decision in Atlantic Marine – Slater otherwise remains good law.
  6 In the Response, Plaintiff also makes other arguments in passing without developing those
  arguments. For instance, it argues that Count II (the worthless-check count) does not arise under
  the Agreement. If true, the implication would be that the forum-selection clause does not apply to
  Count II. However, the Court need not reach whether Count II arises under the Agreement. Count
  I clearly arises under the Agreement and thus must be dismissed. Standing alone, the amount in
  controversy in Count II is clearly under $75,000. Therefore, even assuming that Count II does not
  arise under the Agreement, once Count I is dismissed, the Court would lack subject jurisdiction
  over Count II. Even if the Court could continue to exercise jurisdiction over Count II upon
  dismissal of Count I, judicial economy would not favor the Court doing so, as the payment that is
  the subject of Count II was made pursuant to the Agreement. Also, Plaintiff indicates that it would
  be unable to bring its worthless-check claim in state circuit court because it is under the $30,000
  jurisdictional threshold. However, the Complaint reflects that the amount in controversy in Count
  II exceeds $39,000. Moreover, even if the amount at issue in Count II were under $30,000,
                                                    4
Case 0:20-cv-60382-JMS Document 27 Entered on FLSD Docket 07/20/2020 Page 5 of 5



          “As the party acting in violation of the forum-selection clause, [Plaintiff] must bear the

  burden of showing that public-interest factors overwhelmingly disfavor [dismissal].” Atl. Marine,

  571 U.S. at 67. That is why the Court provided Plaintiff with an opportunity to file a sur-reply –

  to allow Plaintiff to argue whether the doctrine of forum non conveniens does not justify dismissal

  notwithstanding the forum-selection clause in the Agreement. Such an argument would have

  required discussion of the relevant public-interest factors. However, in the Sur-Reply, Plaintiff

  does not discuss any relevant public-interest factors, much less argue that those factors

  overwhelmingly weigh in favor of Plaintiff. Thus, Plaintiff has failed to carry its burden.

         For the foregoing reasons, the Motion [DE 21] is GRANTED. 7 This case is DISMISSED

  WITHOUT PREJUDICE. The Clerk shall CLOSE this case, with any pending motions being

  DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida this 20th day of July 2020.




  Plaintiff fails to show that it would not be able to bring Count II along with Count I in state circuit
  court just as it did here.

  7 Based on the discussion above, dismissal is being granted under the doctrine of forum non
  conveniens, not under Rule 12(b)(3).
                                                    5
